             Case 1:21-cv-04910-AT Document 1 Filed 06/03/21 Page 1 of 23




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
KATE HAGGERTY,                                                          Docket No.:

                                   Plaintiff,
                                                                        COMPLAINT
        -against-
                                                                        PLAINTIFF DEMANDS
INTEGRATED MEDICAL PROFESSIONALS, PLLC,                                 A TRIAL BY JURY
DEEPAK KAPOOR, M.D., & PHILLIP CHADEE,

                                    Defendants.
--------------------------------------------------------------------X

        Plaintiff Kate Haggerty, as and for her Complaint, all upon information and belief,

respectfully alleges as follows:

                                     JURISDICTION AND VENUE

        1.       This Court has original jurisdiction over the subject matter of this litigation

pursuant to 28 U.S.C §1331, in that certain of the Plaintiff’s claim arise under the laws of the

United States, namely Title VII of the Civil Rights Act of 1964 §2000(e) (“Title VII”), and

supplemental jurisdiction exists over the remainder of Plaintiff’s claims under Chapter 18, Article

15 of the New York State Executive Law §296(1)(a), §296(6) and §296(7).

        2.       Venue is proper under 42 U.S.C §2000e-5(f)(3) and 28 U.S.C §1391(b) because

Defendants do business in the Southern District of New York.

        3.       Plaintiff filed a charge of unlawful discrimination and retaliation against Defendant

Integrated Medical Professionals, PLLC, with the Equal Employment Opportunity Commission

on November 23, 2020 and received a Notice of Right to Sue on June 3, 2021.

                                     IDENTITY OF THE PARTIES

        4.        At all relevant times mentioned herein, Plaintiff Kate Haggerty (“Haggerty”) was

employed by Defendant Integrated Medical Professionals, PLLC (“IMP”).
              Case 1:21-cv-04910-AT Document 1 Filed 06/03/21 Page 2 of 23




        5.       At all relevant times mentioned herein, IMP was and is a professional limited

liability corporation authorized to do business in the State of New York.

        6.       IMP is a multi-specialty physician group operating in the greater New York

Metropolitan area, specializing in urology, radiation oncology and pathology and maintains an

office in this District.

        7.       Defendant Deepak A. Kapoor (“Kapoor”), is the Founder, Chairman & CEO of

IMP.

        8.       Defendant Philip Chadee (“Chadee”) is the Manager of the IMP office where

Haggerty worked and at all relevant times was her direct supervisor.

                                  FACTUAL BACKGROUND

        9.       Haggerty began her employment with IMP in 2014 as a Licensed Practical Nurse.

        10.      Prior to commencing her employment with IMP, Haggerty had 15 years of

specialized experience in urodynamic testing to assess filling and emptying of the bladder, and

also had experience in biofeedback therapy, a form of pelvic floor muscle rehabilitation.

        11.      Haggerty’s schedule at IMP was Monday through Wednesday, in 10-12 hour shifts.

        12.      As a full-time employee, Haggerty received a benefit package including health

insurance, which was important to her.

        13.      In or about 2018, IMP hired Phillip Chadee (“Chadee”) as the Office Manager.

        14.      Chadee was the most senior person at the location where Haggerty worked and he

had complete discretion from senior management to make operational decisions, including hiring

and firing decisions.


                                                2
              Case 1:21-cv-04910-AT Document 1 Filed 06/03/21 Page 3 of 23




        15.      Chadee was totally responsible for everything relating to the operation of the office,

including scheduling, the billing department, and payroll for all employees.

        16.      For the entirety of Haggerty’s employment after Chadee arrived in 2018, Chadee

engaged in vulgar, obscene and disgusting sexual harassment, which included but was not limited

to at least the following:

                 •      Telling Haggerty, following her extensive oral surgery in
                        December 2019, that her husband would be happy because
                        her mouth would be stuck open and he could “stick his dick
                        in there whenever he wanted;”

                 •      Constantly telling most of the women, to “Wash your
                        pussy,” which was disgusting and humiliating;

                 •      Demanding that a young female employee go into the ladies
                        room and “wash [her] pussy” and further stating that he
                        would smell her when she came out, causing her to burst
                        into tears;

                 •      Telling Haggerty that she was a “BBD,” which was an
                        acronym for “Big Black Dick,” and explicitly telling
                        Haggerty that she was a “Big Black Dick woman;”

                 •      Making sexual hand gestures;

                 •      Saying that a woman who cut her hair short looked like a
                        “dyke;”

                 •      Calling Haggerty and her female colleagues “10 cent
                        whores;”

                 •      Referring to female employees as “ho” and greeting them by
                        saying “Hi, ho!” or “Hey, you, ho!”

                 •      Talking about the breast size of the women in the office;

                 •      Telling Haggerty not to “forget to complete the sexual
                        harassment training!” and then pushing his tongue into his
                                                 3
             Case 1:21-cv-04910-AT Document 1 Filed 06/03/21 Page 4 of 23




                       cheek repeatedly, to symbolize someone performing oral sex
                       on a man.

The acts mentioned above are not all inclusive, but instead are only examples of discrimination to

which IMP subjected Haggerty because of her gender, the effect of which severely or pervasively

altered the terms, conditions and privileges of Haggerty’s employment.

       17.      The hostile work environment that Chadee created was exacerbated by the

degrading racial insults and epithets he would use in the workplace, including regularly calling

patients “Niggers” and “Sand Niggers,” including referring to one patient wearing a hijab as a

“Sand Nigger” and saying, “Watch out the terrorists are here” when she walked in; as well as

telling Haggerty that if she was ever was in prison, her nickname would be “snow flake” because

she is Caucasian.

       18.      Haggerty observed Chadee threaten people who spoke up against him and actually

terminate some who opposed him, and on one occasion when Haggerty asked Chadee about a

coworker who no longer worked at IMP, Chadee stated he “took out the trash.”

       19.      Haggerty believed that it was only a matter of time before Chadee turned his

attention to her because of her protests of his sexual harassment and racist remarks, but Haggerty

earned substantial revenue for IMP and was important to its business.

       20.      There was no on-site human resource department, rather IMP contracted with an

outside entity for human resource services.

       21.      Chadee repeatedly boasted that the representative assigned to the facility, Sarah

Diele, would tell him everything, including complaints made about him, so that Haggerty




                                                4
             Case 1:21-cv-04910-AT Document 1 Filed 06/03/21 Page 5 of 23




reasonably had no genuine avenue for complaining about Chadee, given that that he had total

control over the workplace.

       22.      Haggerty also learned over the course of her employment that female employees

complained about Chadee, including complaints to Kapoor, the Chairman and CEO.

       23.      Kapoor refused to stop Chadee’s unlawful conduct or to take any action to ensure

that the employees who reported to Chadee were not subjected to unlawful conduct, so that Kapoor

aided and/or abetted Chadee’s discrimination.

       24.      IMP took no action about Chadee’s conduct and instead gave Chadee full reign to

manage as he desired, so that IMP ratified, permitted and condoned Chadee’s unlawful

discrimination.

       25.      Haggerty, nevertheless regularly protested Chadee’s vile conduct, telling him

repeatedly that his behavior was appalling, among other things, but Chadee persisted in his

discriminatory conduct.

       26.      In March 2020, much of New York State and the world shut down due to the

COVID-19 global pandemic.

       27.      Chadee advised Haggerty that she was being furloughed and that when the office

fully reopened, she would be restored to the same position she had at the time of the furlough.

       28.      As the weeks turned into months, Haggerty attempted to stay in contact with

Chadee to find out when she would be returned to work, but Chadee did not answer her calls,

which caused Haggerty distress and anxiety.

       29.      On July 8, 2020, at or around 8:00 PM, as Haggerty was putting her son to bed, she

received a voicemail message from IMP’s office on her cell phone.
                                                5
             Case 1:21-cv-04910-AT Document 1 Filed 06/03/21 Page 6 of 23




       30.      When she listened to the voicemail, she was horrified to hear Chadee breathing

heavily and making sounds that Haggerty reasonably perceived to be Chadee masturbating.

       31.      Haggerty took a day to process the voicemail, which was degrading and disgusting.

       32.      However, Haggerty needed her job, especially during the pandemic, and Haggerty

was compelled to call Chadee to inquire about her return.

       33.      When Chadee answered, Haggerty told him that she received his nasty message and

that he had taken his conduct to a whole other level of disgusting, and forcefully made clear that

he should never do something like that again.

       34.      Chadee responded by laughing at Haggerty, clearly confirming that he knew

exactly what Haggerty was referring to and would not be deterred by her.

       35.      Haggerty became furious at his blatant disregard of the impact that his conduct had

on her and spoke to him in a way that she had not before, saying, “I don’t know what you are

finding funny about this considering you have two daughters in their 20’s and I know you would

not appreciate if someone left a message like that for them.”

       36.      Chadee was clearly taken aback by Haggerty’s protest, became angry and told

Haggerty that she should “get a grip.”

       37.      When Haggerty asked Chadee about her return date, he responded by asking her

about her son’s school schedule, even though Haggerty being a mother had never affected her

ability to work.

       38.      Haggerty informed Chadee that she would be able to resume her schedule of

coming into the office three days per week, as she had done for the past 7 years.


                                                 6
             Case 1:21-cv-04910-AT Document 1 Filed 06/03/21 Page 7 of 23




       39.      Chadee, however, then angrily told Haggerty that he would need her for four days

a week, which had never been her schedule, and he offered no reason for her increased presence

in the office, especially during a pandemic.

       40.      Haggerty responded by telling Chadee that she would see what she could do about

childcare and would get back to him shortly.

       41.      Desperate for her job, Haggerty got back in touch with Chadee a few days later and

told him that since her son would be going to school in person, she could work the additional hours

he required.

       42.      Chadee, however, then completely changed his position without explanation and

told Haggerty that the four day schedule was no longer available and that now she could only come

back to work two days per week, without benefits, for the foreseeable future, which would be a

substantial decrease in Haggerty’s compensation.

       43.      It was painfully obvious to Haggerty that Chadee had no intention of bringing

Haggerty back because, among other things, she had called him out on his vulgarity, and that

Chadee was retaliating against her by creating a schedule that he knew she would find unacceptable

so that she would not return.

       44.      Haggerty protested Chadee’s clear retaliation by telling him that working only two

days per week with no benefits was not acceptable to her and that if such a schedule was the only

one available to her, he had succeeded in forcing her departure from IMP.

       45.      Chadee reconfirmed that the two-day schedule with no benefits was not temporary

and would exist for the foreseeable future, which was a material diminution in her compensation.


                                                7
                Case 1:21-cv-04910-AT Document 1 Filed 06/03/21 Page 8 of 23




          46.      On August 23, 2020, Haggerty texted Louis Faiella, M.D. (“Faiella”), one of the

physicians at IMP, about the change in her schedule and the fact that she could not return.

          47.      Faiella responded that he was not sure what changed but would inquire and get back

to her.

          48.      The next day, August 24, 2020, Haggerty again texted Faiella and reconfirmed that

she had been advised by Chadee that the only position that was available to her was two days per

week without benefits, but Faiella did not respond.

          49.      Soon thereafter, Haggerty learned that IMP had posted a full-time position with her

job title on Indeed.com at a higher hourly rate than she was earning pre-pandemic, confirming that

Chadee’s claim that he only needed her two days per week was not true and was a pretext for

discrimination and retaliation.

          50.      On September 22, 2020, Haggerty emailed Kapoor, advising him what had

occurred with Chadee and the fact that she had been forced out of her employment, and that she

believed the loss of her job was due to her protest of Chadee’s sexual harassment.

          51.      Kapoor did not respond to Haggerty’s email.

          52.      As a result of IMP’s unlawful conduct, Haggerty has suffered the adverse effects

of discrimination and retaliation, which includes damages to the quality of her life, her self-esteem,

self-respect and financial and emotional well-being because she was subjected to the humiliating

and demeaning type of conduct described herein, all of which will continue and remain a source

of humiliation, distress and financial loss to Haggerty into the future.




                                                    8
             Case 1:21-cv-04910-AT Document 1 Filed 06/03/21 Page 9 of 23




                      AS AND FOR A FIRST CAUSE OF ACTION ON
                    BEHALF OF HAGGERTY AGAINST IMP FOR SEX
                   DISCRIMINATION IN VIOLATION OF TITLE VII OF
                   THE CIVIL RIGHTS ACT OF 1964, 42 U.S.C. §2000E-2

       53.      Haggerty repeats, realleges and incorporates in full paragraphs 1 through 52 of this

Complaint, as though fully set forth at length herein.

       54.      Haggerty was subjected to a pattern and practice of continuous, unwelcome,

humiliating, and reprehensible sexual harassment that was permitted by IMP, the effect of which

severely or pervasively altered the terms, conditions and privileges of Haggerty’s employment.

       55.      The conduct that IMP took against Haggerty that forms the basis of this cause of

action was unwelcome to her, a fact which IMP knew or should have known.

       56.      IMP created and allowed a hostile work environment Haggerty reasonably

perceived to be hostile and which would be perceived as hostile by any reasonable person, which

is properly imputed to IMP.

       57.      IMP was obligated to maintain a workplace free of hostility and to prevent its

employees from violating any laws designed to prevent unlawful discrimination in employment,

yet IMP failed to effectively enforce a program against discrimination and harassment.

       58.      As a proximate result of IMP’s conduct, Haggerty has been adversely affected in

her employment and in her normal life’s pursuits, and Haggerty believes that the injuries she

incurred by being subjected to IMP’s conduct complained of herein has and will continue to have

a devastating effect upon her professional career, as well as the quality of her life.

       59.      Haggerty was caused to suffer injuries resulting in emotional anguish and suffering,

and has been humiliated, demeaned and otherwise intimidated and degraded because of IMP’s

                                                  9
          Case 1:21-cv-04910-AT Document 1 Filed 06/03/21 Page 10 of 23




outrageous conduct in violation of Haggerty’s human rights, all of which impacted her well-being

and the quality of her life.

        60.     The aforementioned acts of IMP constitute unlawful discrimination on the basis of

sex against Haggerty in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e-

2 et seq., as amended (“Title VII”), which provides, inter alia, that:

                It shall be unlawful employment practice for an employer . . . to
                discriminate against any individual with respect to his
                compensation, terms, conditions, or privileges of employment,
                because of such individual’s . . . sex . . .
        61.     As a direct and proximate result of IMP’s violation of Title VII, IMP is liable to

Haggerty for damages, including punitive damages, as well as reasonable attorney’s fees, pre-

judgment interest and costs.

        62.     Here, the acts of IMP were so egregious and were done with such bad-faith and/or

reckless indifference for Haggerty’s protected rights under Title VII that, in addition to all the

damages inflicted upon Haggerty and in addition to all the measures of relief to which Haggerty

may properly be entitled herein, IMP should also be required to pay punitive damages as

punishment for its discriminatory conduct, in order to deter IMP and others similarly situated from

engaging in such conduct in the future.

        63.     Haggerty, therefore, seeks compensatory damages in this First Cause of Action,

including, among other things, for loss of earnings and loss of earning capacity and for the

emotional harm inflicted upon her, in an award to be determined at a trial of this matter, as well as

punitive damages, reasonable attorney’s fees, the costs of this action and pre-judgment interest, in

this cause of action.

                                                 10
          Case 1:21-cv-04910-AT Document 1 Filed 06/03/21 Page 11 of 23




                    AS AND FOR A SECOND CAUSE OF ACTION ON
                   BEHALF OF HAGGERTY AGAINST IMP FOR SEX
              DISCRIMINATION IN VIOLATION OF CHAPTER 18, ARTICLE
               15 OF THE NEW YORK STATE EXECUTIVE LAW §296(1)(a)

        64.     Haggerty repeats, re-alleges and incorporates in full paragraphs 1 through 63 of this

Complaint, as though fully set forth at length herein.

        65.     Haggerty was subjected to a pattern and practice of continuous, unwelcome,

humiliating, and reprehensible sexual harassment that was permitted by IMP, which subjected

Haggerty inferior terms, conditions or privileges of employment because of her sex in a manner

that a reasonable victim of sex discrimination would consider to be greater than petty slights or

trivial inconveniences, pursuant to Executive Law §296(1)(h).

        66.     The conduct that IMP took against Haggerty that forms the basis of this cause of

action was unwelcome to her, a fact which IMP knew or should have known.

        67.     IMP created and allowed a hostile work environment, which Haggerty reasonably

perceived to be hostile and which would be perceived as hostile by any reasonable person, which

is properly imputed to IMP.

        68.     Haggerty was caused to suffer emotional injuries, all of which humiliated and

otherwise intimidated and degraded Haggerty because of IMP’s outrageous conduct in violation

of Haggerty’s human rights, and which impacted on her health, well-being and the quality of her

life.

        69.     The aforementioned acts of IMP constitute unlawful sex discrimination against

Haggerty in violation of Chapter 18, Article 15 of the New York State Executive Law §296(1)(a)

(“New York State Human Rights Law”), which provides, inter alia, that:

                                                 11
             Case 1:21-cv-04910-AT Document 1 Filed 06/03/21 Page 12 of 23




                It shall be an unlawful discriminatory practice: (a) For an employer
                . . . because of an individual’s . . . sex . . . to discriminate against
                such individual in compensation or in terms, conditions or privileges
                of employment.
        70.     As a direct and proximate result of IMP’s violation of the New York State Human

Rights Law §296(1)(a), Haggerty was adversely affected in her employment, and did and continues

to suffer in her life’s normal pursuits, and she believes that the injuries inflicted upon her as a result

of IMP’s discriminatory conduct did and will continue to have a devastating effect upon the quality

of her life and career, and will prevent her from functioning as she did prior to the conduct

complained of herein, all of which Haggerty alleges to be in the amount of Two Million Dollars

($2,000,000), as well as reasonable attorney’s fees pursuant to §297(10), and pre-judgment interest

and costs.

        71.     Here, IMP’s conduct towards Haggerty shows that it acted with willful or wanton

negligence, or recklessness, or a conscious disregard of Haggerty’s rights under the New York

State Human Rights Law, or that its unlawful actions against Haggerty were so reckless as to

amount to a disregard of Haggerty’s rights, so that in addition to all the damages inflicted upon

Haggerty and in addition to all the measure of relief to which Haggerty may properly be entitled

herein, IMP should also be required to pay punitive damages pursuant to §297(9) as punishment

for its reprehensible conduct in the further amount of Three Million Dollars ($3,000,000) in order

to deter IMP and others similarly situated from such conduct in the future.

        72.     Haggerty, therefore, seeks judgment against IMP on this Second Cause of Action,

for, among other things, for compensatory damages in the sum of Two Million Dollars

($2,000,000), and the additional further sum of Three Million Dollars ($3,000,000) in punitive

                                                   12
          Case 1:21-cv-04910-AT Document 1 Filed 06/03/21 Page 13 of 23




damages, together with costs, pre-judgment interest and reasonable attorney’s fees pursuant to

§297(10), making a total claim of Five Million Dollars ($5,000,000).

                     AS AND FOR A THIRD CAUSE OF ACTION ON
                 BEHALF OF HAGGERTY AGAINST CHADEE FOR SEX
              DISCRIMINATION IN VIOLATION OF CHAPTER 18, ARTICLE
               15 OF THE NEW YORK STATE EXECUTIVE LAW §296(1)(a)

        73.     Haggerty repeats, re-alleges and incorporates in full paragraphs 1 through 72 of this

Complaint, as though fully set forth at length herein.

        74.     At all relevant times herein, Chadee was Haggerty’s employer under the New York

State Human Rights Law and, accordingly, was subject to that Law’s prohibition against sex

discrimination.

        75.     Haggerty was subjected to a pattern and practice of continuous, unwelcome,

humiliating, and reprehensible sexual harassment by Chadee, which subjected Haggerty inferior

terms, conditions or privileges of employment because of her sex in a manner that a reasonable

victim of sex discrimination would consider to be greater than petty slights or trivial

inconveniences pursuant to §296(1)(h).

        76.     The conduct that Chadee took against Haggerty that forms the basis of this cause

of action was unwelcome to her, a fact which Chadee knew or should have known.

        77.     Haggerty was caused to suffer emotional injuries, all of which humiliated and

otherwise intimidated and degraded Haggerty because of Chadee’s outrageous conduct in violation

of Haggerty’s human rights, and which impacted on her health, well-being and the quality of her

life.




                                                 13
              Case 1:21-cv-04910-AT Document 1 Filed 06/03/21 Page 14 of 23




        78.      The aforementioned acts of Chadee constitute unlawful sex discrimination against

Haggerty in violation of the New York State Human Rights Law §296(1)(a), which provides, inter

alia, that:

                 It shall be an unlawful discriminatory practice: (a) For a person . . .
                 because of an individual’s . . . sex . . . to discriminate against such
                 individual in compensation or in terms, conditions or privileges of
                 employment.
        79.      As a direct and proximate result of Chadee’s violation of the New York State

Human Rights Law §296(1)(a), Haggerty was adversely affected in her employment, and did and

continues to suffer in her life’s normal pursuits, and she believes that the injuries inflicted upon

her as a result of IMP’s discriminatory conduct did and will continue to have a devastating effect

upon the quality of her life and career, and will prevent her from functioning as she did prior to

the conduct complained of herein, all of which Haggerty alleges to be in the amount of Two Million

Dollars ($2,000,000), as well as reasonable attorney’s fees pursuant to §297(10), and pre-judgment

interest and costs.

        80.      Here, Chadee’s conduct towards Haggerty shows that he acted with willful or

wanton negligence, or recklessness, or a conscious disregard of Haggerty’s rights under the New

York State Human Rights Law, or that its unlawful actions against Haggerty were so reckless as

to amount to a disregard of Haggerty’s rights, so that in addition to all the damages inflicted upon

Haggerty and in addition to all the measure of relief to which Haggerty may properly be entitled

herein, IMP should also be required to pay punitive damages pursuant to §297(9) as punishment

for its reprehensible conduct in the further amount of Three Million Dollars ($3,000,000) in order

to deter IMP and others similarly situated from such conduct in the future.

                                                   14
          Case 1:21-cv-04910-AT Document 1 Filed 06/03/21 Page 15 of 23




       81.     Haggerty, therefore, seeks judgment against Chadee on this Third Cause of Action,

for, among other things, for compensatory damages in the sum of Two Million Dollars

($2,000,000), and the additional further sum of Three Million Dollars ($3,000,000) in punitive

damages, together with costs, pre-judgment interest and reasonable attorney’s fees pursuant to

§297(10), making a total claim of Five Million Dollars ($5,000,000).

                   AS AND FOR A FOURTH CAUSE OF ACTION ON
                    BEHALF OF HAGGERTY AGAINST IMP FOR
                   RETALIATION IN VIOLATION OF TITLE VII OF
                  THE CIVIL RIGHTS ACT OF 1964, 42 U.S.C. §2000E-3

       82.     Haggerty repeats, realleges and incorporates in full paragraphs 1 through 81 of this

Amended Complaint, as though fully set forth at length herein.

       83.     Each time that Haggerty protested IMP’s discriminatory conduct, she was engaged

in a protected activity under Title VII, of which IMP was aware.

       84.     As a proximate result of Haggerty engaging in a protected activity, Haggerty

suffered material adverse employment action, which included, among other things, having her

hours reduced and ultimately being forced out of IMP, all of which was causally connected to her

complaint of sexual harassment.

       85.     IMP’s unlawful conduct had a devastating impact on Haggerty’s employment, her

emotional well-being, the quality of her life and her life’s normal pursuits, which injuries Haggerty

believes will continue to cause her significant damage.

       86.     IMP’s aforementioned acts constitute unlawful discriminatory retaliation against

Haggerty in violation of Title VII, 42 U.S.C. §2000e-3(a), which provides, inter alia, that:

               It shall be unlawful employment practice for an employer to
               discriminate against any of his employees . . . because he has
                                              15
          Case 1:21-cv-04910-AT Document 1 Filed 06/03/21 Page 16 of 23




               opposed any practice made unlawful employment practice by the
               subchapter, or because he has made a charge, testified, assisted, or
               participated in any manner in an investigation, proceeding, or
               hearing under this subchapter.
       87.     As a direct and proximate result of IMP’s violation of Title VII, IMP is liable to

Haggerty for damages, including punitive damages, as well as reasonable attorney’s fees, pre-

judgment interest and costs.

       88.     Here, the acts of IMP were so egregious and were done with such bad-faith and/or

reckless indifference in the face of a perceived risk that its actions would violate Haggerty’s

protected rights under the law that, in addition to all the damages inflicted upon Haggerty and in

addition to all the measures of relief to which Haggerty may properly be entitled herein, IMP

should also be required to pay punitive damages in an award to be determined at a trial of this

matter as punishment for its discriminatory conduct, in order to deter IMP and others similarly

situated from engaging in such conduct in the future.

       89.     As a direct and proximate result of IMP conduct complained of herein, Haggerty

has suffered damages, injuries and losses, both actual and prospective, which include financial

loss, damage to her career and emotional pain and suffering, so that Haggerty seeks in this Fourth

Cause of Action compensatory damages in an amount to be determined at a trial of this matter, as

well as reasonable attorney’s fees, the costs of this action and pre-judgment interest.

       90.     Haggerty, therefore, seeks compensatory damages in this Fourth Cause of Action,

including among other things, for the financial and emotional harm inflicted upon her, in an award

to be determined at a trial of this matter, as well as punitive damages, reasonable attorney’s fees,

the costs of this action and pre-judgment interest, in this cause of action.

                                                 16
              Case 1:21-cv-04910-AT Document 1 Filed 06/03/21 Page 17 of 23




                  AS AND FOR A FIFTH CAUSE OF ACTION ON BEHALF
                   OF HAGGERTY AGAINST IMP FOR RETALIATION
                     IN VIOLATION OF CHAPTER 18, ARTICLE 15 OF
                    THE NEW YORK STATE EXECUTIVE LAW §296(7)

        91.      Haggerty repeats, realleges and incorporates in full paragraphs 1 through 90 of this

Complaint, as though fully set forth at length herein.

        92.      Each time that Haggerty protested IMP’s discriminatory conduct, she was engaged

in a protected activity under the New York State Human Rights Law, of which IMP was aware.

        93.      As a proximate result of Haggerty engaging in a protected activity, Haggerty

suffered adverse employment action, which included, among other things, having her hours

reduced and ultimately being forced out of IMP, all of which was causally connected to her

complaint of sexual harassment.

        94.      IMP’s unlawful conduct had a devastating impact on Haggerty’s employment, her

emotional well-being, the quality of her life and her life’s normal pursuits, which injuries Haggerty

believes will continue to cause her significant damage.

        95.      The aforementioned acts of IMP constitute unlawful discriminatory retaliation

against Haggerty in violation of the New York Human Rights Law §296(7), which provides, inter

alia, that:

                 It shall be an unlawful discriminatory practice for any person
                 engaged in any activity to which this section applies to retaliate or
                 discriminate against any person because he or she has opposed any
                 practices forbidden under this article or because he or she has filed
                 a complaint, testified or assisted in any proceeding under this article.
        96.      As a direct and proximate result of IMP’s violation of the New York State Human

Rights Law §296(7), Haggerty was adversely affected in her employment, and did and continues

                                                   17
          Case 1:21-cv-04910-AT Document 1 Filed 06/03/21 Page 18 of 23




to suffer in her life’s normal pursuits, and she believes that the injuries inflicted upon her as a result

of IMP’s retaliatory conduct did and will continue to have a devastating effect upon the quality of

her life and career, and will prevent her from functioning as she did prior to the conduct complained

of herein, all of which Haggerty alleges to be in the amount of Two Million Dollars ($2,000,000),

as well as reasonable attorney’s fees pursuant to §297(10), and pre-judgment interest and costs.

        97.     Here, IMP’s conduct towards Haggerty shows that it acted with willful or wanton

negligence, or recklessness, or a conscious disregard of Haggerty’s rights under the New York

State Human Rights Law, or that its unlawful actions against Haggerty were so reckless as to

amount to a disregard of Haggerty’s rights, so that in addition to all the damages inflicted upon

Haggerty and in addition to all the measure of relief to which Haggerty may properly be entitled

herein, IMP should also be required to pay punitive damages pursuant to §297(9) as punishment

for its reprehensible conduct in the further amount of Three Million Dollars ($3,000,000) in order

to deter IMP and others similarly situated from such conduct in the future.

        98.     Haggerty, therefore, seeks judgment against IMP on this Fifth Cause of Action, for,

among other things, for compensatory damages in the sum of Two Million Dollars ($2,000,000),

and the additional further sum of Three Million Dollars ($3,000,000) in punitive damages, together

with costs, pre-judgment interest and reasonable attorney’s fees pursuant to §297(10), making a

total claim of Five Million Dollars ($5,000,000).




                                                   18
              Case 1:21-cv-04910-AT Document 1 Filed 06/03/21 Page 19 of 23




                  AS AND FOR A SIXTH CAUSE OF ACTION ON BEHALF
                  OF HAGGERTY AGAINST CHADEE FOR RETALIATION
                     IN VIOLATION OF CHAPTER 18, ARTICLE 15 OF
                    THE NEW YORK STATE EXECUTIVE LAW §296(7)

        99.      Haggerty repeats, realleges and incorporates in full paragraphs 1 through 98 of this

Complaint, as though fully set forth at length herein.

        100.     Each time that Haggerty protested Chadee’s discriminatory conduct, she was

engaged in a protected activity under the New York State Human Rights Law, of which Chadee

was aware.

        101.     As a proximate result of Haggerty engaging in a protected activity, Haggerty

suffered adverse employment action, which included, among other things, having her hours

reduced and ultimately being forced out of IMP, all of which was causally connected to her

complaint of sexual harassment.

        102.     Chadee’s unlawful conduct had a devastating impact on Haggerty’s employment,

her emotional well-being, the quality of her life and her life’s normal pursuits, which injuries

Haggerty believes will continue to cause her significant damage.

        103.     The aforementioned acts of Chadee constitute unlawful discriminatory retaliation

against Haggerty in violation of the New York Human Rights Law §296(7), which provides, inter

alia, that:

                 It shall be an unlawful discriminatory practice for any person
                 engaged in any activity to which this section applies to retaliate or
                 discriminate against any person because he or she has opposed any
                 practices forbidden under this article or because he or she has filed
                 a complaint, testified or assisted in any proceeding under this article.



                                                   19
          Case 1:21-cv-04910-AT Document 1 Filed 06/03/21 Page 20 of 23




       104.    As a direct and proximate result of Chadee’s violation of the New York State

Human Rights Law §296(7), Haggerty was adversely affected in her employment, and did and

continues to suffer in her life’s normal pursuits, and she believes that the injuries inflicted upon

her as a result of Chadee’s retaliatory conduct did and will continue to have a devastating effect

upon the quality of her life and career, and will prevent her from functioning as she did prior to

the conduct complained of herein, all of which Haggerty alleges to be in the amount of Two Million

Dollars ($2,000,000), as well as reasonable attorney’s fees pursuant to §297(10), and pre-judgment

interest and costs.

       105.    Here, Chadee’s conduct towards Haggerty shows that he acted with willful or

wanton negligence, or recklessness, or a conscious disregard of Haggerty’s rights under the New

York State Human Rights Law, or that hiss unlawful actions against Haggerty were so reckless as

to amount to a disregard of Haggerty’s rights, so that in addition to all the damages inflicted upon

Haggerty and in addition to all the measure of relief to which Haggerty may properly be entitled

herein, Chadee should also be required to pay punitive damages pursuant to §297(9) as punishment

for its reprehensible conduct in the further amount of Three Million Dollars ($3,000,000) in order

to deter Chadee and others similarly situated from such conduct in the future.

       106.    Haggerty, therefore, seeks judgment against Chadee on this Sixth Cause of Action,

for, among other things, for compensatory damages in the sum of Two Million Dollars

($2,000,000), and the additional further sum of Three Million Dollars ($3,000,000) in punitive

damages, together with costs, pre-judgment interest and reasonable attorney’s fees pursuant to

§297(10), making a total claim of Five Million Dollars ($5,000,000).


                                                20
          Case 1:21-cv-04910-AT Document 1 Filed 06/03/21 Page 21 of 23




            AS AND FOR A SEVENTH CAUSE OF ACTION ON BEHALF OF
           HAGGERTY AGAINST KAPOOR FOR AIDING & ABETTING SEX
           DISCRIMINATION IN VIOLATION OF EXECUTIVE LAW §296(6)
        107.   Haggerty repeats, re-alleges and incorporates in full paragraphs 1 through 106 of

this Complaint, as though fully set forth at length herein.

        108.   As more specifically detailed in prior paragraphs of this Complaint, all of which

are deemed a part hereof, Kapoor aided and abetted Chadee’s discrimination against Haggerty by

refusing to take action in response to complaints about Chadee and creating an environment where

Chadee was free to sexually harass female employees like Haggerty without repercussion, so that

Kapoor should be held personally liable.

        109.   The aforementioned acts of Kapoor constitute unlawful aiding and abetting against

Haggerty in violation of §296(6) of the New York State Human Rights Law, which states, inter

alia:

               It shall be an unlawful discriminatory practice for any person to aid,
               abet, incite, compel or coerce the doing of any of the acts forbidden
               under this article, or to attempt to do so.

        110.   Kapoor aided and abetted IMP to engage in the conduct complained of and, as a

direct result, Haggerty has and will continue to suffer, among other things, a significant loss of

income and benefits, emotional injuries, as well as other losses associated with the effects of IMP’s

conduct upon Haggerty’s employment, career and life’s normal pursuits.

        111.   As a direct and proximate result of Kapoor’s violation of the New York State

Human Rights Law §296(6), Haggerty was adversely affected in her education and continues to

suffer in her life’s normal pursuits, and she believes that the injuries inflicted upon her as a result

of Kapoor’s unlawful conduct did and will continue to have a devastating effect upon the quality
                                             21
          Case 1:21-cv-04910-AT Document 1 Filed 06/03/21 Page 22 of 23




of her life and will prevent her from functioning as she did prior to the conduct complained of

herein, all of which Haggerty alleges to be in the amount of Two Million Dollars ($2,000,000)

       112.    Here, Kapoor’s conduct towards Haggerty shows that he acted with willful or

wanton negligence, or recklessness, or a conscious disregard of Haggerty’s rights under the New

York State Human Rights Law, or that Kapoor’s unlawful actions against Haggerty were so

reckless as to amount to a disregard of Haggerty’s rights, so that in addition to all the damages

inflicted upon Haggerty and in addition to all the measure of relief to which Haggerty may properly

be entitled herein, Kapoor should also be required to pay punitive damages pursuant to §297(9) as

punishment for his reprehensible conduct in the further amount of Three Million Dollars

($3,000,000) in order to deter Kapoor and others similarly situated from such conduct in the future.

       113.    Haggerty, therefore, seeks judgment against Kapoor on this Seventh Cause of

Action, for, among other things, for compensatory damages in the sum of Two Million Dollars

($2,000,000), and the additional further sum of Three Million Dollars ($3,000,000) in punitive

damages, together with costs, pre-judgment interest and reasonable attorney’s fees pursuant to

§297(9) on this Cause of Action, making a total claim of Five Million Dollars ($5,000,000).

                                        JURY DEMAND

       Plaintiff hereby demands a jury trial.

       WHEREFORE, Plaintiff Kate Haggerty demands judgment on the First Cause of Action

against Defendant IMP in an amount to be determined by the fact-finder; on the Second Cause of

Action against Defendant IMP in the sum of Two Million Dollars ($2,000,000) in compensatory

damages and the further and additional sum of Three Million Dollars ($3,000,000) in punitive

damages, for a total of Five Million Dollars ($5,000,000); on the Third Cause of Action against
                                                22
          Case 1:21-cv-04910-AT Document 1 Filed 06/03/21 Page 23 of 23




Defendant Philip Chadee in the sum of Two Million Dollars ($2,000,000) in compensatory

damages and the further and additional sum of Three Million Dollars ($3,000,000) in punitive

damages, for a total of Five Million Dollars ($5,000,000); on the Fourth Cause of Action against

Defendant IMP in an amount to be determined by the fact-finder; on the Fifth Cause against

Defendant IMP in the sum of Two Million Dollars ($2,000,000) in compensatory damages and the

further and additional sum of Three Million Dollars ($3,000,000) in punitive damages; on the Sixth

Cause of Action against Defendant Philip Chadee in the sum of Two Million Dollars ($2,000,000)

in compensatory damages and the further and additional sum of Three Million Dollars

($3,000,000) in punitive damages, for a total of Five Million Dollars ($5,000,000), on the Seventh

Cause of Action against Defendant Deepak Kapoor in the sum of Two Million Dollars

($2,000,000) in compensatory damages and the further and additional sum of Three Million

Dollars ($3,000,000) in punitive damages, for a total of Five Million Dollars ($5,000,000); plus,

for all causes of action, costs, pre-judgment interest and attorney’s fees, and for such other relief

as this Court deems just and proper.

                                                      SCHWARTZ PERRY & HELLER, LLP
                                                      Attorneys for Plaintiff

                                                      By:__________________________
                                                         DAVIDA S. PERRY
                                                         BRIAN HELLER
                                                         3 Park Avenue, Suite 2700
                                                         New York, NY 10016
                                                         (212) 889-6565
                                                         dperry@sphlegal.com
                                                         bheller@sphlegal.com




                                                 23
